THIRD DIVISION
                                 BARNES, P. J.,
                             BOGGS and BRANCH, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules/


                                                                    November 5, 2014




In the Court of Appeals of Georgia
 A14A0755. JONES v. THE STATE.

       BARNES, Presiding Judge.

       Following the denial of his motion for new trial, Wesley L. Jones appeals his

armed robbery and possession of a firearm during the commission of a felony

convictions and contends that the evidence was insufficient, the State did not provide

sufficient notice of its intent to present evidence of similar transactions, the trial court

erred in admitting hearsay testimony, and that his trial counsel was ineffective.

Following our review, we affirm.

       In undertaking an appellate review of a criminal conviction, we view the

evidence in the light most favorable to the jury’s verdict. English v. State, 301 Ga.

App. 842, 842 (689 SE2d 130) (2010). So viewed, the evidence demonstrates that at

approximately 2:00 a.m. on December 10, 2004, a clerk was working in a

convenience store when a man entered the store, pointed a gun at him, and demanded
money. The clerk gave the robber the money from the cash register, and was then

instructed to open the safe. When the clerk could not open the safe, the robber became

angry, chambered a round in the gun, and pointed it at the clerk and at a second clerk

who was also working. The second clerk was able to open the safe and give the

money inside to the robber, who then left the store.

       The clerk told police that the robber was wearing a dark hooded sweatshirt, and

that he had a white cloth around the lower part of his face. He described the robber

as about six feet tall, weighing 190 pounds, with distinctive “bug eyes” that were not

crossed but “cockeyed.” The second clerk testified that the robber’s eyes were “doing

crazy stuff” and were “crossed and then they weren’t crossed and they were just

moving all around.”

       In reviewing the police report of the robbery, the sergeant over the robbery

division noticed similarities to a robbery of a restaurant that had occurred three days

before and three blocks away from the convenience store. One of the suspects in the

earlier robbery was Jones, and the sergeant prepared a photographic lineup that

included a picture of Jones. The convenience store clerk positively identified Jones

from the lineup as the man who robbed the store. He also positively identified Jones

at trial as the robber.

                                          2
      At the trial, the State presented a certified copy of Jones’ conviction for armed

robbery of the restaurant that occurred three days before the convenience store

robbery.1 The lead detective testified to the facts of that robbery. Specifically, the

detective testified that two men had entered the restaurant, and one man pointed a

handgun at the employees and patrons while the other emptied the cash register. The

man with the handgun wore a hooded sweatshirt and had a white bandana tied around

the bottom of his face. A fingerprint recovered from the register belonged to Jones’

co-defendant, who later identified Jones as his accomplice in the restaurant robbery.

      1. Jones first contends that the evidence was insufficient to support his

convictions and asserts that the evidence connecting him to the crime was tenuous at

best, as it was only based on the victim’s identification of Jones’ eyes. We disagree.2

      It is axiomatic that when a criminal conviction is appealed, the evidence must

be viewed in the light most favorable to the verdict, and the appellant no longer



      1
       After conducting a Uniform Superior Court Rule 31.3 (B) hearing, the trial
court ruled that the prior conviction was admissible as similar transaction evidence
to show Jones’ course of conduct, motive, bent of mind, plan, and identity. See
Mangum v. State, 308 Ga. App. 84, 88 (2), n. 13 (706 SE2d 612) (2011).
      2
        Because this case was tried in 2005, we are not analyzing the trial court’s
evidentiary rulings under Georgia’s new Evidence Code, effective January 1, 2013.
See Slaughter v. State, 292 Ga. 573, 576 (2), n. 3 (740 SE2d 119) (2013).

                                          3
enjoys a presumption of innocence. English, 301 Ga. App. at 842. And in evaluating

the sufficiency of the evidence, “we do not weigh the evidence or determine witness

credibility, but only determine whether a rational trier of fact could have found the

defendant guilty of the charged offenses beyond a reasonable doubt.”(Punctuation

and footnote omitted.) Jones v. State, 318 Ga. App. 26, 29 (1) (733 SE2d 72) (2012).

Thus, the jury’s verdict will be upheld “[a]s long as there is some competent

evidence, even though contradicted, to support each fact necessary to make out the

State’s case.” (Citation and punctuation omitted.) Miller v. State, 273 Ga. 831, 832

(546 SE2d 524) (2001).

      Jones argues that the evidence failed to establish that he committed the robbery

because the clerk’s identification of him in the photographic lineup and at trial was

unreliable because he only saw Jones’ eyes during the robbery. OCGA § 24-14-8

(2013) (formerly OCGA § 24-4-8) provides that, generally, “[t]he testimony of a

single witness is generally sufficient to establish a fact.” To that end, the reliability

of the clerk’s identification would go to the credibility and weight of his testimony,

a matter which is within the province of the jury, not an appellate court. Crawford v.

State, 301 Ga App. 633, 636 (1) (688 SE2d 409) (2009). “[A]rguments that go to the

weight and credibility that the jury wished to assign to the State’s otherwise sufficient

                                           4
evidence present no basis for reversal.” (Citation, punctuation, and footnote omitted.)

Id. We find the evidence set forth above sufficient to find Jones guilty of armed

robbery and possession of a firearm during the commission of a felony.

       2. Jones also contends that the trial court erred in admitting similar transaction

evidence when the State did not provide ten days notice of its intent to present such

evidence. The State mailed its intent to present similar transaction notice seven days

before the start of Jones’ trial . At the hearing on the similar transaction evidence, the

trial court held that

       as opposed to ten days, I will shorten the time required. The notice was
       given a week in advance. [Jones] was tried for this crime only some
       three to four months ago, for the similar transaction. [He] had a trial . .
       . with the same counsel acting as counsel in that case so they were
       certainly familiar with it and would not be surprised by this.


       Uniform Superior Court Rules 31.1 and 31.3 provide that the State must give

written notice of its intent to introduce similar transaction evidence. The notice “shall

be given and filed at least ten (10) days before trial unless the time is shortened or

lengthened by the judge.” USCR 31.1. Reducing the time period for notice is a matter

within the court’s discretion which will not be disturbed by this Court absent abuse

of that discretion. Bryant v. State, 226 Ga. App. 135, 138 (3) (a) (486 SE2d 374)

                                            5
(1997). Here, the record demonstrates that Jones’ bench trial on the similar

transaction occurred only a few months before the current trial and that he had the

same trial counsel for both trials. Thus, Jones’ counsel was well aware of the

evidence contained in the similar transaction. Given these facts, the trial court found

the absence of any real prejudice to Jones in shortening the notice period, and we find

no abuse of the trial court’s discretion here. See Woodward v. State, 262 Ga. App.

363, 364-366 (1) (585 SE2d 687) (2003) (the trial court did not abuse its discretion

in shortening the time for filing the State’s similar transactions notice since the

defendant had the requisite notice despite the late filing, and defense counsel had

discussed the prior offense with the prosecutor months before trial).

      3. Jones next contends that the trial court erred in admitting hearsay testimony

from the lead detective when he testified about the similar transaction robbery. “[T]he

admission of evidence is committed to the sound legal discretion of the presiding

judge, whose determinations will not be disturbed on appeal unless they constitute an

abuse of that discretion.” (Citation, punctuation, and footnote omitted.) Jennings v.

State, 292 Ga. App. 149, 152 (2) (664 SE2d 248) (2008).

      Jones asserts that the detective’s testimony about the details about the robbery

and description of the robbers provided by unidentified patrons who were present

                                          6
during the restaurant robbery was hearsay. We note that Jones failed to object the

admission of the detective’s testimony regarding these statements and therefore he

has waived this issue.3 Even so,

      [t]he record shows that the detective who testified regarding the prior
      burglar[y] was the lead investigative officer thereof. At the time of . . .
      [the] burglary, the detective answered the call, interviewed the
      [witnesses], and viewed the crime scene. The detective’s testimony was
      factual in nature and was based upon his own investigations. Since the
      investigator actually investigated and had personal knowledge of the
      burglar[y], his testimony as to [that] offense[] was not hearsay.


Castellon v. State, 240 Ga. App. 85, 86 (1) (522 SE2d 568) (1999). See Smith v. State,

304 Ga. App. 708, 709-710 (1) (699 SE2d 742) (2010) (“We have frequently held that

an investigating officer’s testimony concerning his personal knowledge of the crimes

investigated by him is not hearsay.”) (citations omitted); Terry v. State, 262 Ga. App.

654, 655-656 (586 SE2d 357) (2003) (What an investigating officer saw during her

investigation of the prior offense and what the defendant told her during that



      3
        Jones objected to the admission of the similar transaction evidence, but did
not object on the grounds of hearsay at trial during the detective’s testimony. To
preserve an objection as to a specific point, “the objection must be on that specific
ground” in order for this Court to consider it. (Citations and footnote omitted)
Phillips v. State, 284 Ga. App. 224, 229 (1) (d) (644 SE2d 153) (2007).

                                          7
investigation is not hearsay and is admissible at trial.); compare Bowdry v. State, 211

Ga. App. 626 (440 SE2d 59) (1994) (law enforcement officer’s testimony at trial

concerning the similarity of a prior offense is inadmissible hearsay when the officer

does not have personal knowledge of the facts of the prior offense.)



      Moreover, statements made within minutes of a crime and to an officer

responding to a call for help are admissible under the res gestae exception to hearsay.

Spear v. State, 259 Ga. App. 803 (2) (578 SE2d 504) (2003); former OCGA § 24-3-3

(“Declarations accompanying an act, or so nearly connected therewith in time as to

be free from all suspicion of device or afterthought, shall be admissible in evidence

as part of the res gestae.”) Accordingly, the trial court did not err in allowing

testimony.

      Jones also maintains that it was inadmissible hearsay to allow the detective to

testify to other facts related to the similar transaction robbery, including that Jones’

co-defendant, Rodrell Williams, in the similar transaction robbery had identified

Jones as the second robber, that Williams’ girlfriend indicated in her signed statement

that Jones “made a comment . . . about hitting a lick,” and that the detective had a



                                           8
telephone conversation with another witness who said that the two men had come to

her apartment and that she had observed Jones with a handgun.

      We agree that the statements were hearsay and that the trial court erred in

overruling Jones’ objection. However, any “error was rendered harmless due to the

fact the hearsay identification was cumulative of the certified copy of the adjudication

adverse to [Jones] on the robbery charge.” Inman v. State, 281 Ga. 67, 71 (3) (a) (635

SE2d 125) (2006). Although Jones argues that given the hearsay testimony, the

State’s sole evidence surrounding the similar transaction incident was a certified copy

of a conviction, as previously noted, the detective who handled the investigation of

the similar transaction, including responding to the call and interviewing the

witnesses, testified at the trial and much of his testimony was properly admitted. See

Shuman v. State, 244 Ga. App. 335, 337 (3) (535 SE2d 526) (2000). (“[C]ertified

copies of convictions are admissible when they . . . are not the sole evidence of a

previous crime.”) (Citations omitted.); compare Perry v. State, 314 Ga. App. 575,

576-577 (1) (724 SE2d 874) (2012) (The trial court erred in admitting certified copies

of prior similar conviction absent additional evidence establishing similarity.)

      Thus, this enumeration fails.



                                           9
      4. Likewise we find no merit to Jones’ contention that his trial counsel was

ineffective for failing to object to the detective’s similar transaction testimony about

the circumstances of the robbery investigation. To succeed on this claim, Jones must

show that his counsel’s performance was professionally deficient and that, but for

counsel’s unprofessional conduct, there is a reasonable probability the outcome of the

proceedings would have been different. Strickland v. Washington, 466 U.S. 668, 688,

695 (104 S Ct 2052, 80 LE2d 674) (1984). See also Varner v. State, 285 Ga. 300 (3)

(676 SE2d 189) (2009). If Jones fails to meet his burden of proving either prong of

the Strickland test, then we need not examine the other prong. Battles v. State, 290

Ga. 226, 229 (2) (719 SE2d 423) (2011). Pretermitting whether trial counsel’s

performance was deficient for failing to object on hearsay grounds to the detective’s

testimony at trial, Jones has failed to establish a reasonable probability that, but for

counsel’s objection to the testimony in question, the result of the proceeding would

have been different. Myers v. State, 275 Ga. 709, 713 (4) (572 SE2d 606) (2002); Hill

v. State, 291 Ga. 160, 164 (4) (728 SE2d 225) (2012) (“The likelihood of a different

result must be substantial, not just conceivable.”) (Citation omitted.)

      Judgment affirmed. Boggs and Branch, JJ., concur.



                                          10